          Case 1:19-cv-00700-RP Document 50 Filed 06/17/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR
                           THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION
________________________________________________
                                                       )
MARK MILLER, MICHELE GANGNES,                          )
SCOTT COPELAND, LAURA PALMER,                          )
TOM KLEVEN, ANDY PRIOR,                                )
AMERICA’S PARTY OF TEXAS,                              )
CONSTITUTION PARTY OF TEXAS,                           )
GREEN PARTY OF TEXAS and                               )
LIBERTARIAN PARTY OF TEXAS,                            )
                                                       )
                        Plaintiffs,                    )
                                                       )
                                v.                     ) Civil No. 1:19-cv-00700-RP
                                                       )
RUTH R. HUGHS, in her official capacity as the         )
Secretary of State of the State of Texas, and          )
JOSE A. “JOE” ESPARZA, in his official capacity as the )
Deputy Secretary of State of the State of Texas,       )
                                                       )
                        Defendants.                    )
________________________________________________)


                                     ORDER

       Before the Court is the parties Joint Motion for Extension of Certain Discovery Deadlines,

filed June 15, 2021. Finding good cause, the Motion is hereby GRANTED.

       Accordingly, the parties shall complete all discovery on or before July 30, 2021. The

deadline to file motions to exclude expert testimony is July 16, 2021. The dispositive motion

deadline is August 31, 2021. Responses to dispositive motions shall be filed and served on all

other parties not later than 21 days after the service of the motion. Any replies shall be filed and

served on all other parties not later than 14 days after the service of the motion. All other
          Case 1:19-cv-00700-RP Document 50 Filed 06/17/21 Page 2 of 2




scheduling deadlines as set forth in the Court’s Scheduling Order entered on April 12, 2021 remain

unchanged.




       SIGNED on ___________________________________________,
                                 June 17                      2021.




                                            __________________________________
                                            ROBERT PITMAN
                                            UNITED STATES DISTRICT JUDGE
